DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The combine references of Tautges and Owen does not recite the limitations non-connected planar faces in a same level of the Cartesian mesh are assigned to the same swept index level, and a grid tolerance based on a minimum edge length is used to determine if non-connected planar faces are in the same level of the Cartesian mesh

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tautges (US 7050951) in view of Owen (Hexahedral Mesh Generation for 3D Computational Materials Modeling).
Regarding claim 1, Tautges teaches:
A computer-implemented method for generating a mesh for a computer model of a three-dimensional object, comprising:
generating a mesh of hexahedral elements for a representation of the three-dimensional object (Tautges at least in Abstract, claim 1, Fig. 7 and column 1 lines 15-17, col. 5 lines 3-13, teaches generating mesh of hexahedral elements of 3D object);
determining a sweep direction for the mesh; (Tautges Fig. 7, teaches sweep direction for the Cartesian mesh.)
assigning a swept index level for each planar face of the mesh perpendicular to the sweep direction (Tautges at least in Figs. 7-8 and column 7, teaches step c) edges between linking surfaces that are perpendicular to the sweep direction (i.e., edges that bound a single layer)… Tautges at least in col. 6 lines 50-60, teaches A submappable surface can be assigned a local parameter space, with two parametric directions, referred to as i and j (a swept index level for each planar face); each edge on the surface can be assigned to one of these directions. For each parameter, there is a set of bounding edges in each of the positive and negative parametric directions (e.g. +i and −i); the classification of edges in these sets can be inferred from the choice of a reference vertex and the vertex types by traversing around boundary loop(s) of the surface. This is depicted in FIG. 3. When an edge is assigned a parameter, that parameter varies in value along the edge, while the other parameter is constant along that edge.)
grouping the hexahedral elements into a plurality of mesh groups, each mesh group including contiguous hexahedral elements that span the same swept index levels along the sweep direction (Tautges at least in Abstract, claim 1, Fig. 7 and column 1 lines 15-17, col. 5 lines 3-13, columns 6-7, col. 12 table 1 and from line 22, teaches grouping the surfaces into source, target, and linking surface lists along sweeping direction… 4) Traverse surfaces, grouping them in S and L.)
generating a block volume for each respective mesh group of the plurality of mesh groups, the block volume being defined by boundary loop edges of first and second faces of the respective mesh group; (Tautges at least in at least in Steps 2) Group mappable and submappable surfaces into chains. Once the corners have been chosen, mapped and submapped surfaces have an implied, logical 2D parameter space defined. This parameter space is implied even before meshing occurs, since the corners define the structure of the mesh if not the actual mesh. This parameterization can be used to traverse from a given edge across the surface to the “opposite” edge (see FIG. 3). This traversal can continue across the surface sharing the second edge, and so on until either it meets up with the original edge again or it encounters a surface that is not assigned the map or submap mesh scheme. If a complete loop of surfaces results, this group of surfaces define a chain. If a submapped surface is encountered during a traversal, the loop may branch into more than one section; this branching is analogous to a parallel circuit. For example, FIG. 3 shows one such chain, part of which branches into two parallel sections (parallel in a topological sense, not a geometric sense). The result of looping the surfaces is a number of chains. If the number of chains is zero, there are no complete loops of mappable/submappable surfaces, therefore, by Theorem 1, the volume is not sweepable. If on the other hand all the bounding surfaces of a volume are mappable or submappable, then the volume itself is submappable. Finally, there are many cases where a submappable surface is part of two chains, but the volume is not submappable. In these cases, one or more source/target surfaces will be mappable or submappable… Step 3) Compute volume edge types. The computation of volume edge types is not done until looping the surfaces bounding the volume has been done; the cost of this step is saved in the cases where the volume is either submappable or when no chains are found. Note that computing volume edge types is an operation local to the edge and the two surfaces connected to it.)
generating a hexahedral mesh for each of the block volumes generated for the mesh groups. (Tautges at least in Abstract, claim 1, Fig. 7 and column 1 lines 15-17, col. 5 lines 3-13, columns 6-7, col. 12 table 1 and from line 22, teaches generating mesh of hexahedral elements of 3D object from grouping of surfaces.)
Tautges is silent to teach: a Cartesian mesh of hexahedral elements being processed by a processor.
On the other hand, Owen teaches:
a Cartesian mesh of hexahedral elements being processed by a processor. (Owen at least in section 2. Algorithm, teaches Cartesian grid is used as the basis for the finite element mesh...)
Before effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to implement a system that has a processor to implement a Cartesian mesh of hexahedral elements as in Owen. As noticed above, the prior art included each element claimed, although not necessarily in a single prior art reference with the only difference being the lack of actual combination of the elements in a single prior art reference. The examiner finds that one of ordinary skill in the art could combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. Since it was known in the art of computer aided design of hexa mesh to use a processor that implement Cartesian grid as it is the basis for the finite element mesh. The results of the combination would have been predictable.

Regarding claim 2, Tautges in view of Owen teaches:
The computer-implemented method of claim 1, further comprising modifying, by the processor, one or more of the block volumes to remove non-feature critical vertices in the boundary loop edges. (The missing limitation is removing non-feature critical vertices in a surface mesh. Tautges in view of Owen is silent to teach removing non-feature critical vertices in a surface mesh. However, Official Notice is taken of the fact that it is old and well known in the art of computing mesh object to remove free floating vertices is an action of cleaning the mesh object. Therefore it would have been obvious to one of ordinary skill in the art before the filing date of the invention was made to modify Tautges in view of Owen to remove free floating vertices to provide a clean surface mesh.)

Regarding claim 3, Tautges in view of Owen teaches:
The computer-implemented method of claim 1, further comprising modifying, by the processor, one or more of the block volumes to remove redundant swept index levels. (Tautges in view of Owen is silent to teach removing redundant swept index levels (the missing limitation is removing any redundant/duplicate data. However, Official Notice is taken of the fact that it is old and well known in the art of computer processing in general to remove any redundant/duplicate index/data to provide an efficient processing of data. Therefore it would have been obvious to one of ordinary skill in the art before the filing date of the invention was made to modify Tautges in view of Owen to remove any redundant/duplicate index/data to provide an efficient computing of data.)

Regarding claim 4, Tautges in view of Owen teaches:
The computer-implemented method of claim 1, wherein the sweep direction is determined based on one or more characteristics of the Cartesian mesh. (Tautges at least in Abstract and col. 4 lines 45-58, teaches assume that all bounding surfaces are oriented with respect to the volume under consideration. That is, do not consider “non-manifold” volumes sharing surfaces with other volumes (non-manifold volumes can be handled by modifying surface normals and loop directions for one of the sharing volumes). Before describing the automatic sweep detect method of the invention, several geometric and topological characteristics used in the method are defined herein for purposes of the specification and claims. These characteristics either determine local (e.g., surface) meshability, or they combine local information across collections of surfaces to form meta-information about the volume being meshed. These characteristics will then be used to define the auto sweep detect method of the invention.)

Regarding claim 5, Tautges in view of Owen teaches:
The computer-implemented method of claim 4, wherein the one or more characteristics of the Cartesian mesh include collapsibility of layers and orientation of planar faces. (Tautges at least in Abstract and col. 4 lines 45-58, teaches assume that all bounding surfaces are oriented with respect to the volume under consideration. That is, do not consider “non-manifold” volumes sharing surfaces with other volumes (non-manifold volumes can be handled by modifying surface normals and loop directions for one of the sharing volumes). Before describing the automatic sweep detect method of the invention, several geometric and topological characteristics used in the method are defined herein for purposes of the specification and claims. These characteristics either determine local (e.g., surface) meshability, or they combine local information across collections of surfaces to form meta-information about the volume being meshed. These characteristics will then be used to define the auto sweep detect method of the invention… Tautges cols. 11-12 and table 1, teaches grouping (collapsing) the surfaces into source, target, and linking surface lists along sweeping direction… 2) Group mappable and submappable surfaces into chains. Once the corners have been chosen, mapped and submapped surfaces have an implied, logical 2D parameter space defined. This parameter space is implied even before meshing occurs, since the corners define the structure of the mesh if not the actual mesh. This parameterization can be used to traverse from a given edge across the surface to the “opposite” edge (see FIG. 3). This traversal can continue across the surface sharing the second edge, and so on until either it meets up with the original edge again or it encounters a surface that is not assigned the map or submap mesh scheme. If a complete loop of surfaces results, this group of surfaces define a chain.If a submapped surface is encountered during a traversal, the loop may branch into more than one section; this branching is analogous to a parallel circuit. For example, FIG. 3 shows one such chain, part of which branches into two parallel sections (parallel in a topological sense, not a geometric sense). The result of looping the surfaces is a number of chains. If the number of chains is zero, there are no complete loops of mappable/submappable surfaces, therefore, by Theorem 1, the volume is not sweepable. If on the other hand all the bounding surfaces of a volume are mappable or submappable, then the volume itself is submappable. Finally, there are many cases where a submappable surface is part of two chains, but the volume is not submappable. In these cases, one or more source/target surfaces will be mappable or submappable… step 4) Traverse surfaces, grouping them in S and L.)

Regarding claim 6, Tautges in view of Owen teaches:
The computer-implemented method of claim 1, wherein connected planar faces in a same level of the Cartesian mesh are assigned to the same swept index level. (Tautges at least in Abstract, claim 1, Fig. 7 and column 1 lines 15-17, col. 5 lines 3-13, columns 6-7, col. 12 lines 22-, teaches grouping the surfaces into source, target, and linking surface lists along sweeping direction… 4) Traverse surfaces, grouping them in S and L…)

Regarding claim 6, Tautges in view of Owen teaches:
The computer-implemented method of claim 1, wherein grouping the hexahedral elements into the plurality of mesh groups further includes grouping hexahedral elements according to material composition. (Owen Fig. 5, grouping by material)

Regarding claims 10-15 and 18-20, it recites similar limitations of claims 1-6 but in different forms. The rationale of claims 1-6 rejection is applied to reject claims 10-15 and 18-20.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tautges in view of Owen as applied in claim 1 above and further in view of Han (Constructing hexahedral shell meshes via volumetric polycube maps).
Regarding claim 8, Tautges in view of Owen teaches:
The computer-implemented method of claim 1, wherein grouping the hexahedral elements into a plurality of mesh groups (Tautges at least in Abstract, claim 1, Fig. 7 and column 1 lines 15-17, col. 5 lines 3-13, columns 6-7, col. 12 table 1 and from line 22, teaches grouping the surfaces into source, target, and linking surface lists along sweeping direction)
Tautges in view of Owen is silent teach removing interior hexahedral elements from each of the plurality of mesh groups so that each mesh group includes only region boundary hexahedral elements. (The missing limitation is generating hexahedral shell meshes.)
On the other hand, Han teaches generating hexahedral shell meshes. (Han at least in Title and Abstract teaches generating hexahedral shell meshes of three-dimensional structures.)
Before effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to implement shell boundary object from Han with Tautges in view of Owen’s finite element modeling system. The combination provides a method to construct a layered all-hex mesh for shell objects by parameterizing it to a polycube domain which has a natural hexahedral tessellation.
Regarding claim 17, it recites similar limitations of claim 8 but in different form. The rationale of claim 8 rejection is applied to reject claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC N DOAN whose telephone number is (571)270-3397.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC N DOAN/Examiner, Art Unit 2619